Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 88: the uses of “can” refers to a possibility therefore making the claim indefinite.  Clarifications are respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 69-71, 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawczewicz (US 20120098642) in view of Robinton (US 20170017947), and Krasko (US 20170004444)
Krawczewicz teaches
69. A card or tag for use in tracking luggage, the card or tag comprising:
a) Near Field Communication (NFC) technology that is encoded using NFC Data Exchange Format (NDEF) with permanent code including permanent executable data with an NFC encode string that includes identification data that is unique to the card or tag wherein after placing the tag or card in proximity of an NFC enabled device so that the executable data is transferred to the NFC enabled device 
(Krawczewicz, Fig. 5, 7, par. 14, 39, 49, 103, 105: tag with NFC protocol has 2-way communication capability with NFC readers including USB reader 620 or phone 710 for providing check-in and tracking information to luggage tracking system; 
Krawczewicz is silent to NDEF data format and the executable data is transferred to the NFC device; 
Robinton teaches a card/tag with NDEF records having tag data 140, TAGID, and TAC; Robinton, par. 59; in response to a request from the NFC device 104, tag data, such as URL, HTTP, TAC, and TAGID, are transferred from the tag to the NFC device 104 to direct the NFC device 104 to communicate with the tag content server 112, par. 59, 61, 68-69, 71, 73; the code that is transferred to NFC device 104 including URL, HTTP, TAC, and TAGID is considered an executable code since it “directs the NFC device 104 to the tag platform (content server) 112” when executed at the NFC device 104.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Robinton so that the tag and NFC device can be authenticated more effectively using the NDEF formatted data), 
wherein the executable data is adapted to:
i) cause a website or software application (app) of a transport carrier baggage tracking system to automatically open on an NFC enabled device (Krawczewicz, Fig. 4, 6, par. 39, 49, 103; Robinton, par. 61, 69, 73, 79, 86, 99; );
ii) deliver to the website or app the NFC encode string with the identification data (Robinton, par. 61. 65, 69, 99);
iii) cause the website or app to automatically associate the identification data with an existing account of a card or tag holder (Robinton, par. 105); and
iv) cause the website or app to automatically link the card or tag to a travel reservation of the card or tag holder that is part of the account to effect check-in of a luggage item with the card or tag attached thereto (Robinton, par. 105);
b) machine readable technology that is operable to be read by and used in conjunction with the transport carrier baggage tracking system while processing and handling the luggage item 
(Krawczewicz is unclear regarding a machine-readable technology to be read and used in conjunction with the transport carrier baggage tracking system; 
Krasko teaches an e-tag that includes RFID chip that stores a bag’s global GUID in a machine-readable form which can be a barcode; Krasko, par. 34, 75, 111; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Krasko for redundancy, i.e., in case one technology fails)
c) a remote check-in function enabled by the executable data that initiates and causes a check-in transaction event of the luggage item having the card or tag coupled thereto with the transport carrier baggage tracking system and the travel reservation after a single step of a tag or card holder placing the card or tag in proximity of the NFC enabled device 
(it is noted that limitations in c) simply requires that the check-in transaction event occurs after a single step of placing the card/tag near the NFC reader;
Krawczewicz, Figs. 6-7, par. 97, 103-106, teaches that a luggage tag can be issued when purchasing airline ticket and the check-in can be done from home/office remotely from the airport; as seen in Fig. 6-7 of Krawczewicz, check-in is done by bringing the tag in proximity with a cellphone 710 or a laptop 610 equipped with NFC reader 620; 
Krasko, par. 21-23, 53, 105, 115, 117, teaches that the RFID e-tag may be integrated with the bag at the time of manufacturing and travel data can just be retrieved from the database by having the globally unique id GUID in proximity with a reader, the GUID in the RFID e-tag is linked with records of associated passenger, bag, or travel itinerary in the baggage tracking database … such that an online check-in with no-wait baggage drop-off; 
Robinton, Fig. 8, par. 15, 61, 124, teaches that remote check-in, by tapping the NFC tag against the mobile device, results in a receipt stored and displayed on the commuter’s mobile to be shown to a flight attendant or TSA, the tapping causes a transfer of the executable code to direct the mobile NFC device to the server; the travel information can be updated and stored on the user’s NFC device in the form of a receipt to be shown to flight attendant or TSA and is not stored on the tag. Moreover, Robinton does not mention that the tag data, TAGID, or TAC must be modified by the traveler.  The TAC can be a number generated at the time of provision (a cryptographic key, par. 54) or a number automatically generated by the card/tag temporarily every time mobile device 104 comes into read range (par. 58) for security purposes.
It is further noted that in Krawczewicz, the tag may be updated only when the traveler wishes to check-in at the airport; even if this updating is to be done, the teachings still meet the claim limitations since the claims do not preclude this updating process; there is no requirement that everything else must not occur after bringing the tag near a reader since the claimed process also inherently includes a step of comparing the data obtained from the tag with those in the server in addition to obtaining a biometric sample; thus as can be seen, the prior art teachings can meet the claimed limitations that calls for just bringing the tag in proximity with an NFC reader;).
	70.69 wherein the executable data is adapted to enable the remote check-in function without a tag or card holder having to engage in a check-in step other than placing the NFC enabled device in proximity of the card or tag (Krawczewicz, 103-106, Robinton, Fig. 8, par. 15, 124: after online check-in by placing tag near a mobile device, tagged luggage is turned over to the airline)
71.69 wherein the executable data is adapted to enable the remote check-in function with the tag or card holder only having to place the tag or card in proximity of the NFC enabled device and without a tag or card holder having to: (i) open the website or app; (ii) input data on the website or app; (iii) stop and/or input data at a kiosk at a departing locale; (iv) speak with a counter representative; and (v) write or input information or data to the card or tag (see also discussion regarding claims above; Krasko discloses by “linking the bags, and itineraries to a GUID, the baggage tracking system may simplify droppingoff or checking-in baggage prior to a flight as compared to tags lacking the GUID feature ... Online check-in may enable no-wait baggage drop-off at the airport or other carrier station, as the relevant records linking the baggage to the passenger and trip may already be associated in the baggage tracking database”; Krasko, par. 22-23; also Robinton teaches a smart NFC tag that sends tag id to the user’s mobile, from which more actual trip data associated with the user may be retrieved before a receipt or boarding pass being generated; Robinton, par. 105, 108, 15, 112, 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Krasko to provide convenience and save time for travelers.
 74.69 wherein the NFC technology is an HF chip connected to an HF antenna and the machine readable technology is a barcode (Krawczewicz, par. 37-39, 49, 54, 79; Krasko, par. 34, 75, 111).  
Claim(s) 72, 81-83, 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawczewicz (US 20120098642)/Robinton (US 20170017947)/Krasko (US 20170004444), and in view of Eramian (US 20160189154)
Re claim 72.70, Krawczewicz/Robinton discloses that the NFC mobile device may query the identification from the card or tag for authentication under monitor by a remote server such that the NFC mobile device communicates to the remote server the information received from tag including URL, phone number, trip information … (Robinton, par. 61, 65-71, 103-105).
Krawczewicz is silent to wherein the executable data is also adapted to i) capture live biometric data of the card or tag holder that has been captured by the NFC enabled device; ii) deliver the live biometric data to the website or app and cause the website or app to compare the live biometric data captured by the executable data with stored biometric data of the account to verify identity of the card or tag holder checking in the luggage item with the card or tag coupled thereto.  
Eramian teaches an authentication device 100 and card 102 can both have biometric sensors on for travel use (par. 12-13, 23-24).  The authentication device 100 may be in the form of an NFC mobile device capable of communicating to remote network server to “determine whether the authentication information is valid for a particular user account associated with the user, the payment instrument” (par. 17, 20, 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Eramian so that biometric data can be captured live for authentication.
It would have also been obvious before the effective filing date of the claimed invention that the card could communicate its captured biometric data to the NFC mobile device which is then relayed to the remote server for authentication. 
Re claims 81-83, 88, see discussion regarding claims above.
Claim(s) 73, 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawczewicz (US 20120098642)/ Robinton (US 20170017947)/Krasko (US 20170004444) in view of Uesaka (US 20060244676)
 Re claim 73.69, 75.69, Krawczewicz is silent to separate UHF and UF chips and wherein the NFC technology and the machine readable technology is part of a single chip that can operate in HF and UHF frequency ranges, wherein the single chip is connected to both a UHF antenna and an HF antenna and wherein the NFC technology and machine readable technology is part of a single chip that operates in HF and UHF frequency ranges, wherein the single chip is connected to a single antenna that is tuned to desired HF and UHF frequencies.  .  
Uesaka teaches an RFID antenna 101 in spiral form that can function as a dipole antenna thus capable of radiating signals in two frequency bands (Uesaka, par. 29-34).  Fig. 4-5 show two integrated circuits 102a and 102b separately mounted on base 130 and connecting to the first antenna HF and second dipole antenna UHF.  The two ICs 102a and 102b can be combined to form an integrated circuit 102 (par. 51)
[0017] The above folded dipole-type antenna is formed as a loop antenna whose line length is sufficiently shorter than the carrier wavelength of the HF band and functions as a folded dipole antenna which is slightly lower in transmission and reception efficiency for the carrier of the UHF band, which enables a single antenna to realize effective transmission and reception in two frequency bands. 
[0045] As described above, the signal processing circuit according to an embodiment of the present invention is equipped with IC including an RF circuit and the rectangular spiral antenna being a planar coil, particularly characterized in that communication is performed using at least two carrier frequencies by means of the rectangular spiral antenna. In either the non-contact IC card or tag, one of the two carrier frequencies is in the HF band (in general, a frequency band of 3 MHz to 30 MHz, 13.56 MHz is prevailing) and the other in the UHF band (in general, a frequency band of 300 MHz to 3000 MHz, including 5.8 GHz exceptionally). The latter is 100 times higher than the former in carrier frequency. 
[0051] FIG. 4(c) shows a schematic diagram of the non-contact IC card using the integrated circuit 102 into which the first and the second integrated circuit 102a and 102b shown in FIG. 4(a) are integrated. The branch circuit 120 is provided between the feeding point 121 and the integrated circuit 102. On the lower surface (mounting surface) of the integrated circuit 102, electrodes 120a and 120b for receiving signals of the first and the second frequency respectively are provided and mounted facedown on the base material 130 to connect the electrodes 120a and 120b to the output electrode 123b of the band pass filter 123 and the output electrode 124b of the band pass filter 124 respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Uesaka to reduce space and manufacturing costs thereby making tags/RFID more available at lower price.
76.69 wherein the NFC technology and machine readable technology are part of a single chip that operates in HF and UHF frequency ranges, wherein the single chip is connected to a single antenna that is tuned to desired HF and UHF frequencies (see discussion regarding claims above).
Remarks
Applicant's arguments with respect to §112 have been considered persuasive in that the specification regards the initiating by the card is done by delivering an executable command.
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that none of the references show a permanent executable code in a baggage card or tag that is pushed to the smart device to cause automatic opening of a web page or app and enable remote check-in of a bag with a baggage tracking system to automatically occur after a single-step of placing the card or tag in proximity of the smart device.
	However, as discussed above, Robinton teaches that in response to a request from the NFC device 104, tag data, such as URL, HTTP, TAC, and TAGID, are transferred from the tag to the NFC device 104 to direct the NFC device 104 to communicate with the tag content server 112, par. 61, 68-69, 71, 73; the code that is transferred to NFC device 104 including URL, HTTP, TAC, and TAGID is an executable code since it “directs the NFC device 104 to the tag platform (content server) 112” when executed at the NFC device 104.  
Also, it is noted that limitations in c) simply requires that the check-in transaction event occurs after a single step of placing the card/tag near the NFC reader;
Krawczewicz, Figs. 6-7, par. 97, 103-106, teaches that a luggage tag can be issued when purchasing airline ticket and the check-in can be done from home/office remotely from the airport; as seen in Fig. 6-7 of Krawczewicz, check-in is done by bringing the tag in proximity with a cellphone 710 or a laptop 610 equipped with NFC reader 620; 
Krasko, par. 21-23, 53, 105, 115, 117, teaches that the RFID e-tag may be integrated with the bag at the time of manufacturing and travel data can just be retrieved from the database by having the globally unique id GUID in proximity with a reader, the GUID in the RFID e-tag is linked with records of associated passenger, bag, or travel itinerary in the baggage tracking database … such that an online check-in with no-wait baggage drop-off; 
Robinton, Fig. 8, par. 15, 61, 124, teaches that remote check-in, by tapping the NFC tag against the mobile device, results in a receipt stored and displayed on the commuter’s mobile to be shown to a flight attendant or TSA, the tapping causes a transfer of the executable code to direct the mobile NFC device to the server; the travel information can be updated and stored on the user’s NFC device in the form of a receipt to be shown to flight attendant or TSA and is not stored on the tag. Moreover, Robinton does not mention that the tag data, TAGID, or TAC must be modified.  The TAC can be a number generated at the time of provision (a cryptographic key, par. 54) or a number automatically generated by the card/tag temporarily every time mobile device 104 comes into read range (par. 58) for security purposes.
It is further noted that in Krawczewicz, the tag may be updated only when the traveler wishes to check-in at the airport; even if this updating is to be done, the teachings still meet the claim limitations since the claims do not preclude this updating process; there is no requirement that everything else must not occur after bringing the tag near a reader since the claimed process also inherently includes a step of comparing the data obtained from the tag with those in the server in addition to obtaining a biometric sample; 
Thus as can be seen, the prior art teachings can meet the claimed limitations that calls for just bringing the tag in proximity with an NFC reader;
As to Applicant’s argument that the user confirms to proceed (par. 112), it is respectfully submitted that this paragraph refers to the process of purchasing a ticket, not a check-in process. Even if it is desirably done in a check-in process, it is considered an option to confirm the traveler’s readiness since it is not required for a check-in event to complete.
Applicant argues that Robinton’s tags are mounted on posters or maps in transit centers for purchase (par. 74, 103-104) and Robinton does not disclose a permanent code (par. 103).
It is respectfully submitted that par. 74, 103-104 refer to embodiments in which location-based content may be provided and for security reasons. See also par. 61 where Robinton mentions sensitive data can be viewed only at certain locations.  This location-based content provision does not affect the check-in process.  Robinton further mentions that the cryptographic key and counter value C initially written to the smart tag 108 during provisioning and the tag memory can be made to be read-only PROM/EPROM (par. 17, 55) such that an update to the tag’s memory is not needed when the smart tag 608 is used for different trips; instead, the database that correlates the trip identification information 634 to the actual trip information can be updated to reflect any changes in the actual trip information. (par. 105).
It is further noted that it is unclear as to what Applicant regards as permanent code. As discussed above, Robinton’s tag includes tag data, TAGID, and TAC.  The tag data comprising an URL and HTTP message to be transferred to the mobile device to direct it to a server (par. 69) can be considered as the permanent code, which is similar to the permanent code of the claimed invention and TAGID/TAC can be considered a code that can be appended to the permanent code.  Moreover, Robinton does not mention that the tag data, TAGID, or TAC must be modified by the traveler.  Thus, as can be seen, the prior art teachings can meet the claimed limitations that calls for just bringing the tag in proximity with an NFC reader.
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887